Exhibit 10.21

SYNOPSYS, INC.

EMPLOYEE STOCK PURCHASE PLAN

(As amended by approval of the Board of Directors on December 8, 2011

and the stockholders on April 3, 2012)

 

I. PURPOSE

The Synopsys, Inc. Employee Stock Purchase Plan (the “Plan”) is intended to
provide Eligible Employees of the Company and one or more of its Corporate
Affiliates with the opportunity to acquire a proprietary interest in the Company
through purchases of shares of the Company’s common stock.

 

II. DEFINITIONS

For purposes of the Plan, the following terms shall have the meanings indicated.

Board means the Company’s Board of Directors or its delegate, as applicable, to
the extent the Board has delegated its authority to administer the Plan pursuant
to Section III.

Code means the Internal Revenue Code of 1986, as amended from time to time.

Committee means a committee of Board members that will satisfy Rule 16b-3 of the
Securities and Exchange Commission, as in effect with respect to the Company
from time to time.

Company means Synopsys, Inc., a Delaware corporation, and any corporate
successor to all or substantially all of the assets or voting stock of Synopsys,
Inc. that shall by appropriate action adopt the Plan.

Common Stock means shares of the Company’s common stock.

Corporate Affiliate means any “parent” or “subsidiary” of the Company as such
terms are defined in Rule 405 of the Securities Act, including any such parent
or subsidiary that becomes such after the Effective Date.

Earnings has the meaning ascribed to it in the applicable Offering Document.

Effective Date means January 27, 2010, the date this amended and restated Plan
was approved by the Board.

Eligible Employee means an Employee who meets the requirements set forth in the
applicable Offering Document for eligibility to participate in the Offering,
provided that such Employee also meets the requirements for eligibility to
participate set forth in the Plan.

Employee means any person who is employed for purposes of Section 423(b)(4) of
the Code by the Company or a Corporate Affiliate. However, service solely as a
director, or payment of a fee for such services, shall not cause a director to
be considered an “Employee” for purposes of the Plan.

Fair Market Value means fair market value per share of Common Stock, as
determined on any relevant date in accordance with the following procedures:

(i) If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock shall
be the closing sales price for such stock as quoted on such exchange or market
(or the exchange or market with the greatest volume of trading in the Common
Stock) on the date of determination, as reported in such source as the Board
deems reliable. Unless otherwise provided by the Board, if there is no closing
sales price for the Common Stock on the date of determination, then the Fair
Market Value shall be the closing selling price (or closing bid if no sales were
reported) on the last preceding date for which such quotation exists.



--------------------------------------------------------------------------------

(ii) In the absence of such markets for the Common Stock, then the Fair Market
Value per share of the Common Stock on such date shall be determined by the
Board, after taking into account such factors as the Board deems appropriate.

Offering means the grant of Purchase Rights to purchase shares of Common Stock
under the Plan to Eligible Employees under terms approved by the Board and set
forth in an Offering Document.

Offering Date means a date selected by the Board for an Offering to commence and
specified in the Offering Document.

Offering Document means the document setting forth the terms of an Offering as
approved by the Board.

Offering Period means the duration of an Offering, as set forth in the Offering
Document.

Original Effective Date means the first day of the initial Offering scheduled to
commence upon the later of (i) February 1, 1992 or (ii) the effective date of
the S-8 Registration Statement covering the shares of Common Stock issuable
under the Plan.

Participant means any Eligible Employee of a Participating Company who is
actively participating in the Plan.

Participating Company means the Company and such Corporate Affiliate or
Corporate Affiliates as may be designated from time to time by the Board, the
Employees of which may qualify as Eligible Employees that may participate in an
Offering.

Period of Participation means each period for which the Participant actually
participates in an Offering.

Plan Administrator means any Committee or other group of persons that has been
delegated authority to administer the Plan pursuant to Section III.A.

Purchase Date means one or more dates during an Offering established by the
Board and set forth in the Offering Document on which Purchase Rights shall be
exercised and purchases of shares of Common Stock shall be carried out in
accordance with such Offering.

Purchase Right means an option to purchase shares of Common Stock granted
pursuant to the Plan under the terms set forth in the Plan and the applicable
Offering Document.

Securities Act means the Securities Act of 1933, as amended.

 

III. ADMINISTRATION

A. The Plan shall be administered by the Board or its designee (each such
designee is a “Plan Administrator”). As of the Effective Date, the Board has
designated the Compensation Committee of the Board as the Plan Administrator.
The Board or its Compensation Committee may from time to time select another
committee or persons to be responsible as Plan Administrator for any Plan
transactions not subject to Rule 16b-3, which Plan Administrator shall be
subject to the overall supervision of the Compensation Committee or the Board,
as applicable. Unless otherwise specified herein, the Plan Administrator shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board that have been delegated to the Plan Administrator,
including the power to delegate to a Committee or other persons any of the
administrative powers the Plan Administrator is authorized to exercise (and
except as otherwise specifically provided herein, all references to the Board in
this Plan or in any Offering Document shall thereafter be deemed references to
the Plan Administrator or its designee), subject, however, to such resolutions,
not inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board retains the authority to concurrently administer
the Plan with the Plan Administrator and may, at any time, revest in the Board
some or all of the powers previously delegated to the Plan Administrator.

 

2



--------------------------------------------------------------------------------

B. The Board may administer, interpret and amend the Plan in any manner it
believes to be desirable (including amendments to outstanding Purchase Rights
and the designation of a brokerage firm at which accounts for the holding of
shares purchased under the Plan must be established by each Eligible Employee
desiring to participate in the Plan), and any such interpretation shall be final
and binding on all parties who have an interest in the Plan.

C. Any Plan Administrator that is not a Committee may not, without the approval
of the Board, or without stockholder approval to the extent required under
Section X: (i) increase the number of shares issuable under the Plan, except
that the Plan Administrator shall have the authority, exercisable without such
approval, to effect adjustments to the extent necessary to reflect changes in
the Company’s capital structure pursuant to Section VI.B; (ii) alter the
purchase price formula so as to reduce the purchase price payable for the shares
issuable under the Plan; or (iii) materially increase the benefits accruing to
Participants under the Plan or materially modify the requirements for
eligibility to participate in the Plan.

 

IV. OFFERINGS

A. The Board may from time to time grant Purchase Rights to purchase shares of
Common Stock under the Plan to Eligible Employees in an Offering (consisting of
one or more Periods of Participation) on an Offering Date or Offering Dates
selected by the Board and as specified in an Offering Document. Each Offering
Document shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate, which shall comply with the terms of the Plan,
and which shall designate the Participating Companies for such Offering. Unless
otherwise specifically provided in the Offering Document, with respect to each
Offering in effect under the Offering Document each Participating Company shall
be considered for purposes of the Plan to have its own separate Offering for the
Eligible Employees employed by such Participating Company, so that no two
Participating Companies shall participate in the same Offering.

B. The terms and conditions of an Offering shall be set forth in an Offering
Document that is incorporated by reference into the Plan and treated as part of
the Plan. The provisions of separate Offerings under the Plan need not be
identical, but each Offering Document shall include (through incorporation of
the provisions of this Plan by reference in the Offering Document) the Offering
Period, which period shall not exceed twenty-seven (27) months beginning with
the Offering Date, and the substance of the provisions contained in Sections IV
through VII, inclusive.

C. If a Participant has more than one Purchase Right outstanding under the Plan,
unless he or she otherwise indicates in agreements or notices delivered
hereunder: (i) each agreement or notice delivered by that Participant shall be
deemed to apply to all of his or her Purchase Rights under the Plan, and (ii) a
Purchase Right with a lower exercise price (or an earlier-granted Purchase
Right, if different Purchase Rights have identical exercise prices) shall be
exercised to the fullest possible extent before a Purchase Right with a higher
exercise price (or a later-granted Purchase Right if different Purchase Rights
have identical exercise prices) shall be exercised.

D. The Board shall have the discretion to structure an Offering so that if the
Fair Market Value of the shares of Common Stock on the first day of a new
Purchase Period within that Offering is less than or equal to the Fair Market
Value of the shares of Common Stock on the Offering Date, then (i) that Offering
shall terminate immediately, and (ii) the Participants in such terminated
Offering shall be automatically enrolled in a new Offering beginning on the
first day of such new Purchase Period.

 

V. ELIGIBILITY

A. Purchase Rights may be granted only to employees of the Company or, as the
Board may designate, to employees of a Corporate Affiliate. Except as provided
in Section V.B, an Employee shall not be eligible to be granted Purchase Rights
under the Plan unless, on the Offering Date, such Employee has been in the
employ of the Company or a Corporate Affiliate, as the case may be, for such
continuous period preceding such Offering Date as the Board may require pursuant
to the Offering Document, but in no event shall Offerings intended to qualify
under Code Section 423 require that the period of continuous employment be
greater than two (2) years. In addition, the Board may provide in the Offering
Document that no employee shall be eligible to be granted Purchase Rights under
the Plan

 

3



--------------------------------------------------------------------------------

unless, on the Offering Date, such employee’s customary employment with the
Company or the Corporate Affiliate is for more than twenty (20) hours per week
(or such lesser number of hours per week as the Board may approve for an
Offering) and more than five (5) months per calendar year (or such lesser number
of months per calendar year as the Board may approve for the Offering).

B. The Board may provide in an Offering Document that each person who, during
the course of an Offering, first becomes an Eligible Employee shall, on a date
or dates specified in the Offering Document which coincides with the day on
which such person becomes an Eligible Employee or that occurs thereafter,
receive a Purchase Right under that Offering, which Purchase Right shall
thereafter be deemed to be a part of that Offering. Such Purchase Right shall
have the same characteristics as any Purchase Rights originally granted under
that Offering, as described herein, except that:

(i) the date on which such Purchase Right is granted shall be the “Offering
Date” of such Purchase Right for all purposes, including determination of the
exercise price of such Purchase Right;

(ii) the period of the Offering with respect to such Purchase Right shall begin
on its Offering Date and end coincident with the end of such Offering; and

(iii) the Board may provide that if such person first becomes an Eligible
Employee within a specified period of time before the end of the Offering, he or
she shall not receive any Purchase Right under that Offering.

C. No Employee shall be eligible for the grant of any Purchase Rights under the
Plan if, immediately after any such Purchase Rights are granted, such Employee
owns stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or of any Corporate
Affiliate. For purposes of this Section V.C., the rules of Section 424(d) of the
Code shall apply in determining the stock ownership of any Employee, and stock
that such Employee may purchase under all outstanding Purchase Rights shall be
treated as stock owned by such Employee.

D. As specified by Section 423(b)(8) of the Code, an Eligible Employee may be
granted Purchase Rights under the Plan only if such Purchase Rights, together
with any other rights granted under all employee stock purchase plans of the
Company and any Corporate Affiliates, do not permit such Eligible Employee’s
rights to purchase stock of the Company or any Corporate Affiliate to accrue at
a rate that exceeds twenty five thousand dollars ($25,000) of Fair Market Value
of such stock (determined at the time such rights are granted and, with respect
to the Plan, as of their respective Offering Dates) for each calendar year in
which such rights are outstanding at any time. Notwithstanding the foregoing,
such limitation shall not apply to Eligible Employees participating in an
Offering that is not intended to qualify as a qualified employee stock purchase
plan offering under Code Section 423, unless otherwise provided in the Offering
Document.

E. Officers of the Company and any designated Corporate Affiliate, if they are
otherwise Eligible Employees, shall be eligible to participate in Offerings
under the Plan. Notwithstanding the foregoing, the Board may provide in an
Offering that Employees who are highly compensated Employees within the meaning
of Section 423(b)(4)(D) of the Code shall not be eligible to participate.

 

VI. STOCK SUBJECT TO PLAN

A. The Common Stock purchasable by Participants under the Plan shall, solely in
the discretion of the Board, be made available from either authorized but
unissued shares of the Common Stock or from shares of Common Stock reacquired by
the Company, including shares of Common Stock purchased on the open market. The
total number of shares that may be issued under the Plan shall not exceed
35,700,000 shares. If any Purchase Right granted under the Plan shall for any
reason terminate without having been exercised, the shares of Common Stock not
purchased under such Purchase Right shall again become available for issuance
under the Plan.

B. In the event any change is made to the Company’s outstanding Common Stock by
reason of any stock dividend, stock split, combination of shares or other change
affecting such outstanding Common Stock as a class without receipt of
consideration, then appropriate adjustments shall be made by the

 

4



--------------------------------------------------------------------------------

Board to (i) the class and maximum number of shares issuable over the term of
the Plan, (ii) any share limitations in an Offering on the maximum number of
shares purchasable under the Offering; and (iii) the class and number of shares
and the price per share of the Common Stock subject to each Purchase Right at
the time outstanding under the Plan. Such adjustments shall be designed to
preclude the dilution or enlargement of rights and benefits under the Plan.

 

VII. PURCHASE RIGHTS; PURCHASE PRICE

A. Maximum Payroll Deductions. The maximum payroll deduction authorized by the
Participant for purposes of acquiring shares of Common Stock under the Plan will
be designated by the Board in the Offering Document for the Offering and may not
exceed a maximum of fifteen percent (15%) of the Participant’s Earnings (as
defined by the Board in such Offering Document) paid to the Participant for
payroll periods that are applicable to the Offering Period, as established by
the Board for such Offering.

B. Enrollment Agreement. An Employee who participates in the Plan for a
particular Offering must complete and submit to the Company an enrollment
agreement in the form and in accordance with the procedures prescribed by the
Board (which may include electronic enrollment). Each such enrollment agreement
shall authorize an amount of payroll deductions expressed as a percentage of the
submitting Participant’s Earnings (as defined in each Offering Document) for
payroll periods that are applicable to the Offering Period (not to exceed the
maximum percentage specified by the Board in the Offering Document). To the
extent provided in the Offering Document, a Participant may thereafter reduce
(including to zero) or increase his or her payroll deductions.

C. Purchase Price. Common Stock shall be issuable on any Purchase Date at a
purchase price equal to 85 percent of the lower of (i) the Fair Market Value per
share on the Offering Date or (ii) the Fair Market Value per share on the
Purchase Date.

D. Number of Purchasable Shares. The number of shares purchasable per
Participant on each Purchase Date within an Offering shall be the number of
whole shares obtained by dividing the amount collected from the Participant
through payroll deductions applicable to the Offering Period (after conversion
into U.S. Dollars, if necessary) by the purchase price in effect on the Purchase
Date. In connection with each Offering made under the Plan, the Board may
specify (i) a maximum number of shares of Common Stock that may be purchased by
any Participant on any Purchase Date during such Offering, and (ii) a maximum
aggregate number of shares of Common Stock that may be purchased by all
Participants pursuant to such Offering. In addition, in connection with each
Offering that contains more than one Purchase Date: (i) the Board may specify a
maximum aggregate number of shares of Common Stock that may be purchased by all
Participants on any Purchase Date under the Offering, and (ii) if the aggregate
purchase of shares of Common Stock issuable upon exercise of Purchase Rights
granted under the Offering would exceed any such maximum aggregate number, then,
in the absence of any Board action otherwise, a pro rata allocation of the
shares of Common Stock available shall be made in as nearly a uniform manner as
shall be practicable and equitable.

E. Condition to Exercise of Purchase Rights. No Purchase Rights may be exercised
to any extent unless the shares of Common Stock to be issued upon such exercise
under the Plan are covered by an effective registration statement pursuant to
the Securities Act of 1933 (as amended) and the Plan is in material compliance
with all applicable federal, state, foreign and other securities and other laws
applicable to the Plan. If on a Purchase Date during any Offering the shares of
Common Stock are not so registered or the Plan is not in such compliance, no
Purchase Rights of any Offering shall be exercised on such Purchase Date, and
the Purchase Date shall be delayed until the shares of Common Stock are subject
to such an effective registration statement and the Plan is in such compliance,
except that the Purchase Date shall not be delayed more than twelve (12) months
and the Purchase Date shall in no event be more than twenty-seven (27) months
from the Offering Date for the Offering. If, on the Purchase Date under any
Offering, as delayed to the maximum extent permissible, the shares of Common
Stock are not registered and the Plan is not in such compliance, no Purchase
Rights of any outstanding Offering shall be exercised and all contributed
payroll deductions that accumulated during the Offering (reduced to the extent,
if any, such contributions have been used to acquire shares of Common Stock)
shall be distributed to the Participants without interest. The Company shall
seek to obtain from each federal, state,

 

5



--------------------------------------------------------------------------------

foreign or other regulatory commission or agency having jurisdiction over the
Plan such authority as may be required to issue and sell shares of Common Stock
upon exercise of the Purchase Rights. If, after commercially reasonable efforts,
the Company is unable to obtain from any such regulatory commission or agency
the authority that counsel for the Company deems necessary for the lawful
issuance and sale of Common Stock under the Plan, the Company shall be relieved
from any liability for failure to issue and sell Common Stock upon exercise of
such Purchase Rights unless and until such authority is obtained.

F. Payment. Payment for the Common Stock purchased under the Plan shall be
effected by means of the Participant’s authorized payroll deductions (after
conversion into U.S. Dollars, if necessary) accumulated for the Period of
Participation. The amounts so collected shall be credited to the Participant’s
bookkeeping account under the Plan, but no interest shall be paid on the balance
outstanding in such account. The amounts collected from a Participant may be
commingled with the general assets of the Company and may be used for general
corporate purposes. To the extent specifically provided in the Offering
Document, in addition to making contributions by payroll deductions, a
Participant may make contributions through the payment by cash or check prior to
each Purchase Date of the Offering.

G. Termination of Purchase Right. Unless otherwise provided in the Offering
Document, the following provisions shall govern the termination of outstanding
Purchase Rights in effect under the Offering:

(i) A Participant may, at any time prior to the last five (5) business days of
the Period of Participation, terminate his /her outstanding Purchase Right under
the Plan by filing the prescribed notification form with the Board. No further
payroll deductions shall be collected from the Participant with respect to the
terminated Purchase Right, and any payroll deductions collected for the Period
of Participation in which such termination occurs shall be refunded without
interest.

(ii) The termination of such Purchase Right shall be irrevocable, and the
Participant may not subsequently rejoin the Offering for which such terminated
Purchase Right was granted. In order to resume participation in any subsequent
Offering, such individual must re-enroll in the Plan.

H. Stock Purchase. Shares of Common Stock shall automatically be purchased on
behalf of each Participant (other than Participants whose payroll deductions
have previously been refunded or set aside for refund in accordance with the
“Termination of Purchase Right” provisions above) on each Purchase Date (after
conversion into U.S. Dollars, if necessary). The purchase shall be effected by
applying each Participant’s payroll deductions accumulated for the Period of
Participation ending on such Purchase Date to the purchase of whole shares of
Common Stock (subject to the limitation on the maximum number of purchasable
shares set forth above) at the purchase price in effect on such Purchase Date.
Any payroll deductions not applied to such purchase (a) because insufficient to
purchase a whole share or (b) by reason of the limitation on the maximum number
of shares purchasable by the Participant on such Purchase Date shall be promptly
refunded to the Participant without interest. No fractional shares shall be
issued upon the exercise of Purchase Rights.

I. Rights as Stockholder. A Participant shall have no stockholder rights with
respect to the shares subject to his/her outstanding Purchase Right until the
shares are actually purchased on the Participant’s behalf in accordance with the
applicable provisions of the Plan. No adjustments shall be made for dividends,
distributions or other rights for which the record date is prior to the date of
such purchase.

J. Assignability. No Purchase Right granted under the Plan shall be assignable
or transferable by the Participant other than by will or by the laws of descent
and distribution following the participant’s death, and during the Participant’s
lifetime the Purchase Right shall be exercisable only by the Participant.

K. Change in Ownership. Should the Company or its stockholders enter into an
agreement to dispose of all or substantially all of the assets or outstanding
capital stock of the Company by means of:

(i) a sale, merger or other reorganization in which the Company will not be the
surviving corporation (other than a reorganization effected primarily to change
the State in which the Company is incorporated), or

 

6



--------------------------------------------------------------------------------

(ii) a reverse merger in which the Company is the surviving corporation but in
which more than fifty percent (50%) of the Company’s outstanding voting stock is
transferred to holders different from those who held the stock immediately prior
to the reverse merger,

then all outstanding Purchase Rights under the Plan shall automatically be
exercised immediately prior to the consummation of such sale, merger,
reorganization or reverse merger by applying the accumulated payroll deductions
of each Participant (after conversion into U.S. Dollars, if necessary) for the
Period of Participation in which the transaction occurs to the purchase of whole
shares of Common Stock at eighty-five percent (85%) of the lower of (i) the Fair
Market Value per share on the Offering Date for the Offering in which such
transaction occurs or (ii) the Fair Market Value per share immediately prior to
the consummation of such transaction. However, the applicable share limitations
of Section V and any share purchase limitations set forth in the Offering
Document shall continue to apply to any such purchase. The Company shall use its
best efforts to provide at least ten (10) days’ advance written notice of the
occurrence of any such sale, merger, reorganization or reverse merger, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding Purchase Rights in accordance with the applicable
provisions of this Section VII.

 

VIII. STATUS OF PLAN UNDER FEDERAL TAX LAWS

The Plan is designed to qualify as an employee stock purchase plan under Code
Section 423, so that Offerings under the Plan may qualify as qualified employee
stock purchase plan offerings under Code Section 423, and all shares reserved
for issuance under the Plan may be issued pursuant to the exercise of Purchase
Rights that qualify as qualified employee stock purchase rights under Code
Section 423. However, the Board may in its sole discretion determine to approve
Offerings under the Plan that are not intended to meet the requirements of Code
Section 423, including, without limitation, Offerings in which Eligible
Employees who are not subject to U.S. tax laws may participate.

 

IX. AMENDMENT AND TERMINATION

A. The Board may amend, alter, suspend, discontinue, or terminate the Plan at
any time, including amendments to outstanding Purchase Rights. Subject to the
requirements of Section III, the Plan Administrator may amend the Plan and
outstanding Purchase Rights. However, stockholder approval shall be required for
any amendment of the Plan that:

(i) increase the number of shares issuable under the Plan, except that the Board
shall have the authority, exercisable without such stockholder approval, to
effect adjustments to the extent necessary to reflect changes in the Company’s
capital structure pursuant to Section VI.B;

(ii) alter the purchase price formula so as to reduce the purchase price payable
for the shares issuable under the Plan; or

(iii) materially increase the benefits accruing to Participants under the Plan
or materially modify the requirements for eligibility to participate in the
Plan;

but in each of (i) through (iii) above only to the extent stockholder approval
is required by applicable law or listing requirements.

B. The Board may elect to terminate any or all outstanding Purchase Rights at
any time. In the event the Plan is terminated, the Board may also elect to
terminate outstanding Purchase Rights either immediately or upon completion of
the purchase of shares on the next Purchase Date, or may elect to permit
Purchase Rights to expire in accordance with their terms (and participation to
continue through such expiration dates). If Purchase Rights are terminated prior
to expiration, all funds contributed to the Plan that have not been used to
purchase shares shall be returned to the Participants as soon as
administratively feasible.

 

7



--------------------------------------------------------------------------------

X. GENERAL PROVISIONS

A. The Plan originally became effective on the Original Effective Date. This
amended and restated Plan document became effective on the Effective Date,
subject to stockholder approval at the 2010 annual meeting of the Company’s
stockholders.

B. All costs and expenses incurred in the administration of the Plan shall be
paid by the Company.

C. Neither the action of the Company in establishing the Plan, nor any action
taken under the Plan by the Board, nor any provision of the Plan itself shall be
construed so as to grant any person the right to remain in the employ of the
Company or any of its Corporate Affiliates for any period of specific duration.

D. The provisions of the Plan shall be governed by the laws of the State of
California without resort to that State’s conflict-of-laws rules.

E. If the Board in its discretion so elects, it may retain a brokerage firm,
bank, or other financial institution to assist in the purchase of shares,
delivery of reports, or other administrative aspects of the Plan. If the Board
so elects, each Participant shall (unless prohibited by the laws of the nation
of his or her employment or residence) be deemed upon enrollment in the Plan to
have authorized the establishment of an account on his or her behalf at such
institution. If the Board in its discretion so elects, shares purchased by a
Participant under the Plan shall be held in the account in the name in which the
share certificate would otherwise be issued pursuant to Section VII until such
shares are sold.

 

8